     Case 15-43524-mxm13 Doc 103 Filed 12/13/18            Entered 12/13/18 09:55:08          Page 1 of 4




The following constitutes the ruling of the court and has the force and effect therein described.


Signed December 12, 2018
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________



                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       FT. WORTH DIVISION

      In re:                                              Bk. No. 15-43524-mxm13

      Linda Ish,                                          CHAPTER 13

                Debtor.                                   Hearing Date: 11/29/18
                                                          Hearing Time: 9:30 a.m.


           AGREED ORDER ON MOTION FOR RELIEF FROM AUTOMATIC STAY

               On October 19, 2018 at Doc. 91, a Motion for Relief from the Stay (the “Motion”) was

      filed by HSBC Bank USA, National Association, as Trustee for Carrington Mortgage Loan Trust

      Series 2007-HE1 Asset Backed Pass-Through Certificates, its assignees and/or successors in

      interest (the “Movant”) in the above referenced case. The parties announced that an agreement

      had been reached and requested that the following orders be made; accordingly, it is:

               ORDERED that conduit payments through the Debtor’s Chapter 13 Plan shall commence

      on March 1, 2019. Debtor shall amend the Chapter 13 Plan within 30 days of the entry of this

      order to reflect the change.   Said payments shall be tendered to Movant’s servicing agent




                                                      1
Case 15-43524-mxm13 Doc 103 Filed 12/13/18             Entered 12/13/18 09:55:08      Page 2 of 4



 Carrington Mortgage Services, LLC, Bankruptcy Department, P.O. Box 3730, Anaheim, CA

 92806.

          IT IS FURTHER ORDERED that Debtor shall pay to Movant the sum of $44,383.20,

 representing monthly payments from June 2016 through December 2018, plus attorneys’ fees

 and costs of $700.00. Said payments shall be paid through the Debtor’s Chapter 13 Plan. Debtor

 shall amend the Chapter 13 Plan within 30 days of the entry of this order to reflect the addition

 of said arrears.

          IT IS FURTHER ORDERED that two (2) “Gap Payments” in the amount of $2,819.54,

 representing monthly payments from January 2019 through February 2019 at $1,409.77 each,

 shall be paid through the Debtor’s Chapter 13 Plan. Said payments shall be tendered to Movant’s

 servicing agent Carrington Mortgage Services, LLC, Bankruptcy Department, P.O. Box 3730,

 Anaheim, CA 92806. Debtor shall amend the Chapter 13 Plan within 30 days of the entry of this

 order to reflect the addition of said gap payments.

          IT IS FURTHER ORDERED that, in the event Debtor fails to amend the plan and

 maintain plan payments to the Trustee, on the occasion of the first two (2) defaults, Movant may

 mail a Letter of Default to Debtor and Debtor's counsel. Debtor shall have ten (10) days from

 the date of service of said Letter within which to cure the existing breach. A cure of the breach

 shall include, but not be limited to, any late charges, costs and/or advances due pursuant to the

 Note. If Debtor fails to do so, then on the eleventh (11th) day, the Automatic Stay in the

 above-entitled bankruptcy proceeding shall be immediately vacated and extinguished for all

 purposes as to Movant, allowing Movant to proceed with foreclosure of the subject Property,

 pursuant to applicable State law.

          IT IS FURTHER ORDERED that in the event Debtor fails to amend the plan and




                                                   2
Case 15-43524-mxm13 Doc 103 Filed 12/13/18               Entered 12/13/18 09:55:08         Page 3 of 4



 maintain plan payments to the Trustee, on the occasion of the third default, the Automatic Stay in

 the above-entitled bankruptcy proceeding shall be immediately vacated and extinguished for all

 purposes as to Movant, allowing Movant to proceed with foreclosure of the subject Property,

 pursuant to applicable State law.

           IT IS FURTHER ORDERED that any funds received by Movant, which are subsequently

 returned for non-sufficient funds, including funds received and applied prior to the terms of this

 Order, shall be subject to the default provisions contained herein.

           IT IS FURTHER ORDERED that a Notice of Fees, Expenses, and Charges pursuant to

 Bankruptcy Rule 3002.1(c) is not required for the fees and costs included and disclosed as part

 this Order.

           IT IS FURTHER ORDERED that in the event the instant bankruptcy proceeding is

 dismissed or discharged, this Agreed Order shall be terminated and have no further force or

 effect.

           IT IS FURTHER ORDERED that Movant shall immediately notify the Office of the

 Standing Chapter 13 Trustee in the event that it forecloses/repossesses its interest in the collateral

 described in the Order, pursuant to the terms of the Order.

           IT IS FURTHER ORDERED that the 14-day stay provided by Bankruptcy Rule 4001(a)(3)

 is waived.

           IT IS FURTHER ORDERED that if the automatic stay is terminated as to the Property,

 Movant must provide written notice to the Debtor, Debtor’s attorney, and the Trustee. Once the

 Trustee receives such notice, no further disbursements will be made to Movant’s claim.


                                     # # # END OF ORDER # # #




                                                   3
Case 15-43524-mxm13 Doc 103 Filed 12/13/18   Entered 12/13/18 09:55:08   Page 4 of 4



 AGREED:


 By: /s/ James L. Schutza
     JAMES L. SCHUTZA
 Retained Counsel
 Bar No.: 17853600
 7920 Belt Line Road, Suite 650
 Dallas, Texas 75254
 (972) 774-9400
 (972) 231-3983 fax
 jschutza@sbcglobal.net

 Of Counsel
 Prober & Raphael, A Law Corporation
 Attorneys for Movant
 P. O. Box 4365
 Woodland Hills, California 91365-4365
 (818) 227-0100
 C.241-4930


 By:/s/ Alice Bower
    ALICE BOWER
 Attorney for Debtor
 Bar No.: 15148500
 6421 Camp Bowie Blvd. Suite 300
 Fort Worth, Texas 76116
 (817) 737-5436
 (817) 737-2970 fax
 bknotice@alicebower.com




                                         4
